DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1 and 4-11 is/are pending in the application.
Claim(s) 1 and 4-11 is/are examined on the merits.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the instant application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/31/2020, 12/15/2020, 09/08/2021, and 09/14/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Claim Objections
Claim(s) 4 and 5 is/are objected to because of the following informalities:  
Claim 4, “the tube section passes the laser light, and the wall section absorbs the laser light” should read -- the tube section passes the laser light[[,]] and the wall section absorbs the laser light --.
Claim 5, “the tube section has one of a transparent color and a translucent color, and the wall section has a color that is visible via the tube section” should read -- the tube section has one of a transparent color[[,]] and a  --.
Appropriate correction is required.
Claim Interpretation
	In claim 4, the limitation “prescribed part” has been interpreted below as any portions of the tube section positioned between the sclera of the eye and the conjunctiva of the eye and the limitation “prescribed flow path” has been interpreted below as any flow path portions within the prescribed part of the tube section.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 10, line 3, the limitation “an irradiating section configured to irradiate the laser light” has been interpreted under 112(f) as a means plus function limitation because of the generic placeholder “section” and associated functional language “to irradiate the laser light” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification and equivalents thereof.
In claim 10, line 4, the limitation “a measuring section configured to measure ocular pressure” has been interpreted under 112(f) as a means plus function limitation because of the generic placeholder “section” and associated functional language “to measure ocular pressure” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the two or more throttle sections are arranged in the flow path direction” which is indefinite. Are the “two or more throttle sections” same or different from the “plurality of throttle sections” introduced in claim 9, line 2? According to the instant specification, they are the same. Thus, the limitation “the two or more throttle sections are arranged in the flow path direction” has been examined below as if it read -- at least two of the plurality of throttle sections are arranged in the flow path direction --.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4, 6-7, and 11 is/are rejected under 35 U.S.C 102(a)(1) as being anticipated by Camras (US PGPUB 20170087016 – of record).
Regarding claim 1, Camras discloses an implant (a drainage device 30: ¶0027, Figs. 1-4, 10, and 13B) attachable to an eye (¶0027), comprising: 
a tube section (an elongate tubular member 100: ¶0039 and Fig. 3) having a flow path (a channel 150: ¶0039 and Fig. 3) for aqueous humor lying therein (¶0039); and 
a throttle section (a flow control device 39: ¶0038 and Fig. 13B) arranged in the flow path (Fig. 13B), wherein the throttle section (39) includes a wall section arranged in the flow path (a wall section of 39 arranged in the flow path 150: Fig. 13B) and a bore section (a conduit 38: ¶0038 and Fig. 13B) penetrating the wall section (¶0038 and Fig. 13B) and 

Regarding claim 4, Camras discloses all the limitations as discussed above for claim 1.
Examiner notes that the “laser light” is not a structure of the implant.
Camras further discloses wherein the tube section passes the laser light (¶0038-0039 and Fig. 13B) and the wall section absorbs the laser light (¶0038-0039 and Fig. 13B: since the wall section is removed from the flow path by a laser light (see rejection of claim 1 above), a person having ordinary skill in the art would understand/recognize that the wall section absorbs the laser light in order to be removed from the flow path; thus, the wall section of Camras is capable of absorbing the laser light; See MPEP §§ 2112.01 (I) and 2114 (I)-(II)). 
Regarding claim 6, Camras discloses all the limitations as discussed above for claim 5.

Regarding claim 7, Camras discloses all the limitations as discussed above for claim 6.
Examiner notes that the laser light is not a structure of the claimed implant.
Camras further discloses wherein the wall section is removed from the flow path by being irradiated with one of: the laser light that passes through the conjunctiva of the eye, a Tenon capsule of the eye, and the prescribed part of the tube section; and the laser light that passes through the conjunctiva of the eye and the prescribed part of the tube section while the implant is attached to the eye (the wall section of Camras is capable of removing from the flow path by being irradiated with one of: the laser light that passes through the conjunctiva of the eye, a Tenon capsule of the eye, and the prescribed part of the tube section; and the laser light that passes through the conjunctiva of the eye and the prescribed part of the tube section: ¶0038-0039 and 0048; See MPEP §§ 2112.01 (I) and 2114 (I)-(II)).
Regarding claim 11, Camras discloses all the limitations as discussed above for claim 1.

a first opening section (a proximal end 110: ¶0039, Figs. 3, and 13B) that allows communication between the flow path and an outside of the tube section (110 allows communication between the flow path 150 and an outside of 100: ¶0039, Figs. 3, and 13B); and a second opening section (a distal end 120: ¶0039, Figs. 3, and 13B) that allows communication between the flow path and the outside of the tube section (120 allows communication between the flow path 150 and an outside of 100: ¶0039, Figs. 3, and 13B), 
the aqueous humor flowing in the flow path flows in a flow path direction (Abstract and ¶0010), and the flow path direction is a direction extending from the first opening section toward the second opening section via the flow path (¶0039).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C 103 as being unpatentable over Camras in view of Van Der Mooren (US PGPUB 20140236068).
Regarding claim 5, Camras discloses all the limitations as discussed above for claim 4.
Camras does not disclose wherein the tube section has one of a transparent color and a translucent color, and the wall section has a color that is visible via the tube section.
In the same field of endeavor, implanted shunt to treat glaucoma, Van Der Mooren discloses a glaucoma shunt 10 comprising a drainage tube 46 and a plate 40 (¶0056-0058 and Figs. 1-3). Van Der Mooren further discloses/suggests a technique of providing a colored tip that is visible through the clear/opaque tube/shunt for the benefit of providing 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implant of Camras by making/providing a transparent tube section and a colored wall section, similar to that disclosed by Van Der Mooren, in order to facilitate visualization of the wall section through the tube section, as suggested in ¶0129 of Van Der Mooren and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 8 and 9 is/are rejected under 35 U.S.C 103 as being unpatentable over Camras in view of Yang (CN 106726124 – of record).
Regarding claim 8, Camras discloses all the limitations as discussed above for claim 11.
Camras does not disclose wherein the wall section is slanted with respect to a perpendicular direction that is a direction perpendicular to a flow path direction, and the flow path direction is a direction extending from the first opening section toward the second opening section via the flow path.
In the same field of endeavor, glaucoma drainage pipe, Yang discloses a thin drainage tube 3 and an inner tube 11 comprising a plurality of barrier films 2 (Pg. 3, ¶1, and Fig. 1). Yang further discloses/suggests a technique of providing inclined barrier films and arranging them uniformly in the inner tube 11 (Pg. 3, ¶1, and Fig. 1) for the benefit of 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implant of Camras by providing slanted/oblique wall section, similar to that disclosed by Yang, in order to facilitate laser etching for adjusting the intraocular pressure in the flow path, as suggested in ¶0129 of Van Der Mooren and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 9, Camras discloses all the limitations as discussed above for claim 11.
Camras does not disclose that as the throttle section, a plurality of throttle sections arranged in the flow path, at least two of the plurality of throttle sections are arranged in the flow path direction, and the plurality of throttle sections are configured in such a manner that the more downstream the throttle section is positioned in terms of the flow path direction, the larger an area of the bore section is.
However, Camras suggests to arrange one or more of the throttle section 39 for the benefit of controlling a flow of the aqueous humor from the cavity to the drainage site (¶0042).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implant of Camras by In re Harza, 124 USPQ 378 (CCPA 1960). Furthermore, one would have motivated to duplicate the throttle section in the flow path for the purpose of facilitating controlling a flow of the aqueous humor from the cavity to the drainage site.
Yang further discloses/suggests a technique of having a laser 7 passing through the plurality of barrier films 2 so that laser holes 71 are formed to gradually increase the drainage of aqueous humor (Pg. 3, ¶1, and Figs. 1-2) for the benefit of reducing intraocular pressure (Pg. 3, ¶1). From these teachings, a person having ordinary skill in the art would have recognized/deduced that gradually increasing the areas of the bore sections of the throttle sections toward the downstream of the flow path direction yields the predictable result of facilitating increasing the drainage of aqueous humor to further reduce intraocular pressure.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implant of Camras by gradually increasing the areas of the bore sections of the throttle sections toward the downstream of the flow path direction, similar to that disclosed by Yang, in order to facilitate increasing the drainage of aqueous humor to further reduce intraocular pressure, as suggested in Pg. 3, ¶1 of Yang and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 10 is/are rejected under 35 U.S.C 103 as being unpatentable over Camras in view of Yen (US PGPUB 20150018661).
Regarding claim 10, Camras discloses an implant system (a drainage device 30 and a laser device: ¶0027, 0038, Figs. 1-4, 10, and 13B) comprising: 
the implant of claim 1 (see rejection of claim 1 above); 
an irradiating section configured to irradiate the laser light (a laser light device is capable of irradiating laser light: ¶0038); 
Camras does not disclose that the implant system further comprises a measuring section configured to measure ocular pressure; however, Camras further suggests to use the implanted drainage device for reducing and managing intraocular pressure (¶0008-0009). 
In an analogous art for being directed to solve the same problem, measuring ocular pressure, Yen discloses/suggests to use a tonometer for the benefit of measuring ocular pressure (¶0003). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implant system of Camras by incorporating a tonometer, similar to that disclosed by Yen, in order to measure ocular pressure, as suggested in ¶0003 of Yen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown (US PGPUB 20070156079 – of record) discloses an implanted device to treat glaucoma comprising flexible filters to normalize intraocular pressure (Figs. 1-3 and accompanying texts).
Horvath (US PGPUB 20160256321 – of record) discloses an implanted shunt comprising a flow-limiting restrictive section (Figs. 1-23 and accompanying texts).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781